DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al (US Pat. No. 9,824,453).
As per claim 1, Collins et al teach/disclose a system and method for allowing a user involved in 
an automobile accident to be guided through a portable device to scan or take pictures of the automobile involved in the accident.  Image data are sent to an insurance server.  See the abstract of Collins et al.  Accordingly, Collins et al teach or disclose:
 	a processor (figures 1-3) programmed to function as:
	an acquisition unit that acquires vehicle damage information requiring repair from a plurality of uniquely identified vehicles having different vehicle damage regions, the vehicle damage information comprising images of vehicle damage information obtained from a depth and dimension measuring camera (figures 3-4 and column 2, lines 32-63 and column 10, lines 26-65 of  Collins et al.); 
	a job order generating unit that creates a repair job uniquely associated with the acquired
vehicle damage information (column 17, lines 9-35 and column 14 line 54 to column 15, line 14); 
	an association unit that correlates the job order to an insured claim (see column 14, line 35 to column 15, line 14 and column 16, line 58 to column 17, line 24);
	a model generating unit that creates a three-dimensional model of the vehicle damage region representing a length, a width and a depth of the vehicle damage region, a measuring unit that measures the length, the width and the depth of the vehicle damage region, a three-dimensional model manipulator unit for revision of the three-dimensional model of the vehicle damage region (see column 10, lines 27-49 and column 12, line 45 to column 13, line 24);
	an estimate assigning unit that assigns a cost estimate according to the measured length,
width and depth of the vehicle damage region based on insured claim attributes associated with
the insured claim and predefined parameters of the vehicle damage (see column 11, line 48 to column 12, line 32 and column 17, lines 9-35).
	Collins et al do not explicitly teach or disclose:  
	a tagging unit that designates the cost estimate for periodic capture by an aggregation unit
that creates a wide area matrix of vehicle damage repair pricing estimates.
	However, Collins et al teach  providing a wide area matrix of vehicle damage repair pricing estimates.  See column 11, line 13 to column 12, line 32 and column 10, lines 26-65 of Collins et al.
Having a tagging unit that designates the cost estimate for periodic capture by an aggregation unit that creates a wide area matrix of  vehicle damage repair pricing estimates would have been obvious to one of ordinary skill in the art to do in the system and method of Collins et al  in order to automatically obtain pricing estimates of a plurality of vehicles at one time.

As per claim 2, Collins et al teach the three-dimension model unit further comprises identification of the vehicle damage region having more than a predefined number of areas for repair.  See column 8, lines 24-54 and column 10, lines 26-65 of Collins et al.
Collins et al do not explicitly state a toggling unit.  
Having a toggling unit would have been obvious to one of ordinary skill in the art to do in the system and method of Collins et al  in order to allow a user to quickly access a specific area of the vehicle in need of a repair or assessment or estimate. 
As per claim 3, Collins et al teach wherein the insured claim attributes consist essentially of a make of the vehicle and a geographic location of the vehicle.  See column 14, lines 4-34 and column 2, lines 23-53 of Collins et al.

As per claim 4, Collins et al teach the insurance claim information processing system of claim |, wherein the predefined parameters of the vehicle damage consist essentially of a number of items in need of repair, a concentration of items in need of repair within the vehicle damage region, a make of the vehicle a geographic location of the vehicle, and a labor cost associated with the geographic location of
the vehicle.  See column 19, line 65 to column 20, line 61, column 51, lines 1-8, and column 2, lines 23-53 of Collins et al. 

As per column 5, Collins et al teach wherein the processor resides in a smart phone.  See figures 5a-5c and column 18, lines 7-55 of  Collins et al.

As per claim 6, Collins et al teach the claim information processing system, wherein the processor resides in a personal computer.  See column 19, line 65 to column 20, line 61 of Collins et al.

As per claim 7, Collins et al teach/disclose a system and method for allowing a user involved in 
an automobile accident to be guided through a portable device to scan or take pictures of the automobile involved in the accident.  Image data are sent to an insurance server.  See the abstract of Collins et al.  Accordingly, Collins et al teach or disclose:
acquiring vehicle damage information requiring repair from a plurality of uniquely 
identified vehicles having different vehicle damage regions, the vehicle damage information
comprising images of vehicle damage information obtained from a depth and dimension (figures 3-4 and column 2, lines 32-63 and column 10, lines 26-65 of  Collins et al.); 
generating a job order uniquely associated with the acquired vehicle damage information (column 17, lines 9-35 and column 14 line 54 to column 15, line 14);  
correlating the job order to an insured claim (see column 14, line 35 to column 15, line 14 and column 16, line 58 to column 17, line 24); 
generating a three-dimensional model of the vehicle damage region representing a length, a width and a depth of the vehicle damage  region, measuring unit the length, the width and the depth of the vehicle damage region, and manipulating the three-dimensional model for revision of the three-dimensional model of the vehicle damage region (see column 10, lines 27-49 and column 12, line 45 to column 13, line 24); 
assigning a cost estimate according to the measured length, width and depth of the vehicle damage region based on insured claim attributes associated with the insured claim and predefined parameters of the vehicle damage (see column 11, line 48 to column 12, line 32 and column 17, lines 9-35).

Collins et al do not explicitly state “designating the cost estimate for periodic capture by an aggregation unit that creates a wide area matrix of vehicle damage repair pricing estimates”.
However Collins et al teach creating damage repair pricing estimates.  See column 11, line 48 to column 12, line 32 of Collins et al.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Collins et al by designating the cost estimate for periodic capture by an aggregation unit that creates a wide area matrix of vehicle damage repair pricing estimates” in order to automatically obtain the pricing estimates of a plurality of vehicles at one time.

As per claim 8, Collins et al teach manipulating of the three-dimension model manipulator unit further comprises activating  identification of the vehicle damage region having more than a predefined number of areas for repair.  See column 8, lines 24-54 and column 10, lines 26-65 of Collins et al.
As per claim 9, Collins et al disclose the insured claim attributes consist essentially of a make of the vehicle and a geographic location of  the vehicle.  See column 2, lines 23-53 and  column 14, lines 4-34 of Collins et al.

As per claim 10, Collins et al disclose the predefined parameters of the vehicle damage consist essentially of a number of items in need of repair, a concentration of items in need of repair within the vehicle damage region, a make of the vehicle, a geographic location of the vehicle, and a labor cost associated with the geographic location of the vehicle.   See column 19, line 65 to column 20, line 61, column 51, lines 1-8, and column 2, lines 23-53. 

As per claim 11, Collins et al disclose the processor resides in a smart phone.  See column 8, lines 24-54, figures 5a-5c and column 18, lines 7-55 of  Collins et al.

As per claim 12, Collins et al disclose the processor resides in a personal computer.  See column 8, lines 24-54, column 19, line 65 to column 20, line 61 of Collins et al

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Collins et al (US Pat. No. 9,824,453).
As per claim 13, Collins et al teach/disclose a system and method for allowing a user involved in 
an automobile accident to be guided through a portable device to scan or take pictures of the automobile involved in the accident.  Image data are sent to an insurance server.  See the abstract of Collins et al.  Accordingly, Collins et al teach or disclose:
a depth and dimension measuring camera (column 10, lines 27-49 of Collins et al):
a transceiver for transmitting images of vehicle damage captured by the depth and dimension measuring camera (see column 8, lines 1-8 and column 10, lines 27-65 of Collins et al.);
a three-dimensional model module for creating a three-dimensional model of the vehicle
damage images captured by the depth and dimension measuring camera, and a manipulation module for modifying the three-dimensional model (column 2, lines 22-64 and column 10, lines 24-64 of Collins et al.);
a database for storage of information associated with an insured claim uniquely associated with each image of vehicle damage captured by the depth and dimension measuring camera (see column 2, lines 22-64 and column 10, lines 24-64 of Collins et al.); 
an estimate calculator for assigning a cost estimate to a fob created for repair of the vehicle damage according to comparison of vehicle damage attributes and predefined estimate attributes (see column 11, line 48 to column 12, line 32);
and 
an estimate aggregator for periodically collecting select cast estimates and supplementing
a pre-existing wide area estimate resource.  See column 11, line 13 to column 12, line 32 and column 10, lines 26-65 of Collins et al.
 
As per claim 14, Collins et al teach wherein the manipulating of the three-dimension model 
manipulator unit further comprises activating identification of the vehicle damage region having more than a predefined number of areas for repair.  See column 8, lines 24-54 and column 10, lines 26-65 of Collins et al.
 
As per claim 15, Collins et al teach the insured claim attributes consist essentially of a make of the vehicle and a geographic location of the vehicle.  See column 14, lines 4-34 and column 2, lines 23-53 of Collins et al.

As per claim 16, Collins et al teach the predefined parameters of the vehicle damage consist essentially of a number of items in need of repair, a concentration of items in need of repair within the vehicle damage region, a make of the vehicle, a geographic location of the vehicle, and a labor cost associated with the geographic location of the vehicle.  See column 19, line 65 to column 20, line 61, column 51, lines 1-8, and column 2, lines 23-53 of Collins et al. 
 
As per claim 17, Collins et al teach the processor resides in a smart phone.  See column 8, lines 24-54, 5a-5c and column 18, lines 7-55 of  Collins et al.

As per claim 18, Collins et al tech the processor resides in a personal computer.  See column 8, lines 24-54, column 19, line 65 to column 20, line 61 of Collins et al.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

August 10, 2022